PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the January 11, 2012, order denying the motion to correct illegal sentence, in Duval County Circuit Court case number 2005-CF-15253-AXXX. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. RApp. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
WOLF, DAVIS, and ROBERTS, JJ., concur.